      Case 2:16-cr-00068-SSV-KWR Document 414 Filed 06/16/20 Page 1 of 7



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

    UNITED STATES OF AMERICA                            CRIMINAL ACTION

    VERSUS                                                          NO. 16-68

    BRANDON HALL                                            SECTION “R” (4)


                          ORDER AND REASONS


       Defendant Brandon Hall moves for a return of his seized property

pursuant to Federal Rule of Criminal Procedure 41(g).1 Because the property

has been properly forfeited, the Court denies the motion.


I.     BACKGROUND

       On April 22, 2016, agents arrested Hall and executed a search warrant

of Hall’s home. 2 During the search, agents recovered $16,661 in United

States currency. 3 The Federal Bureau of Investigations commenced an

administrative forfeiture of the seized currency. 4 The FBI sent personal

notice of the seizure and intent to forfeit to Hall and his attorney. 5 On July

22, 2016, Hall’s attorney filed a claim on behalf of Dana Seaton, Hall’s fiancé,


1      R. Doc. 394.
2      R. Doc. 216 at 4 (factual basis).
3      Id.; R. Doc. 413-1 at 1 ¶ 2.
4      R. Doc. 413-1 at 1-2 ¶ 3.
5      See id. at 2 ¶ 3(a)-(d), 6-13.
      Case 2:16-cr-00068-SSV-KWR Document 414 Filed 06/16/20 Page 2 of 7



for only $5,840 of the total currency recovered. 6 The FBI declared the

remaining $10,821 administratively forfeited. 7

       Hall later pleaded guilty to conspiracy to distribute heroin and

fentanyl, conspiracy to possess firearms in furtherance of a drug trafficking

offense, discharging a firearm during a drug-trafficking crime, and

discharging a firearm within 1,000 feet of a school. 8 The factual basis, the

truth of which Hall has attested to, states that “[d]uring the search, agents

recovered approximately $16,000 in United States currency. Hall possessed

the currency, which was the proceeds of his illegal drug operation.” 9 The

Court issued a preliminary order of forfeiture that included the $5,840.1 0

This order was made final when Hall was sentenced.1 1 Hall now moves

pursuant to Federal Rule of Criminal Procedure 41(g) for a return of the

currency. 1 2 He contends that the money recovered during his arrest was

legitimate, and came from his lawn-service company. 1 3


II.    LEGAL STANDARD


6      Id. at 25.
7      Id. at 27.
8      See R. Doc. 211 (minute entry); R. Doc. 217 (plea agreement).
9      R. Doc. 216 at 4.
10     R. Doc. 266.
11     R. Doc. 359.
12     See generally R. Doc. 394.
13     Id. at 1.
                                      2
    Case 2:16-cr-00068-SSV-KWR Document 414 Filed 06/16/20 Page 3 of 7



      Under Federal Rule of Criminal Procedure 41(g), in certain

circumstances, a “person aggrieved by an unlawful search and seizure of

property or by the deprivation of property may move for the property’s

return.” Fed. R. Crim. P. 41(g). When a Rule 41(g) motion for the return of

property is filed after a criminal case has concluded, a court should construe

it as a civil complaint pursuant to the court’s general equity jurisdiction

under 28 U.S.C. § 1331. See Bailey v. United States, 508 F.3d 736, 738 (5th

Cir. 2007). The Court therefore construes Hall’s motion as a civil complaint

under the Court’s general equity jurisdiction under 28 U.S.C. § 1331.

      The government’s opposition to a Rule 41(g) motion is properly

construed as a motion for summary judgment. See Taylor v. United States,

483 F.3d 385, 387 (5th Cir. 2007). A motion for summary judgment must

be granted when “the movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to a judgment as a matter of law.”

Fed. R. Civ. P. 56(a). The party moving for summary judgment bears the

initial burden of proving the absence of material fact. Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986). Once the movant has met this burden, the

non-movant must establish there is a genuine issue for trial. Smith v.

Brenoettsy, 158 F.3d 908, 911 (5th Cir. 1998). If the non-movant is unable




                                      3
     Case 2:16-cr-00068-SSV-KWR Document 414 Filed 06/16/20 Page 4 of 7



to meet this burden, the motion for summary judgment will be granted. Fed.

R. Civ. P. 56(c).



III. DISCUSSION

      A.    Administrative Forfeiture

      The record is clear that $10,821 was administratively forfeited.1 4 Once

property has been administratively forfeited, a district court has jurisdiction

only to determine whether the forfeiture procedure adequately complied

with statutory and due process notice requirements. See United States v.

Schinnell, 80 F.3d 1064, 1069 (5th Cir. 1996) (“Once the administrative

forfeiture was completed, the district court lacked jurisdiction to review the

forfeiture except for failure to comply with procedural requirements or to

comport with due process.”). The administrative forfeiture statutes require

that notice of the seizure be publicized and that the FBI provide notice to the

interested individuals. See 19 U.S.C. § 1607(a); 18 U.S.C. § 983. Here, the

government satisfied these requirements.1 5

      The Supreme Court has held that due process is satisfied when notice

is “reasonably calculated, under all the circumstances, to apprise interested


14    R. Doc. 413-1 at 27.
15    R. Doc. 413-1 at 20-21 (publication of notice of forfeiture); Id. at 6-17
(notice to parties of forfeiture).
                                     4
     Case 2:16-cr-00068-SSV-KWR Document 414 Filed 06/16/20 Page 5 of 7



parties of the pendency of the action and afford them an opportunity to

present their objections.” Dusenbery v. United States, 534 U.S. 161, 173

(2002) (citing Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 306,

314 (1950)). Here, the FBI sent personal notice to Hall at his home, sent

notice to him in prison, and sent notice to his attorney. 1 6 There are return

receipts indicating that Hall and his attorney received the notice.1 7

Moreover, Hall signed the claim for seized property that was filed on behalf

of Seaton, which asked for only $5,840 of the seized currency. 1 8 These facts

indicate that Hall had adequate notice of the administrative forfeiture

proceedings. Indeed, Hall does not aver that there was any sort of a

procedural defect, or that he lacked notice of the forfeiture. The Court

therefore lacks jurisdiction to consider Hall’s motion with respect to the

administratively forfeited proceeds.

      B.    Judicial Forfeiture

      The record is similarly clear that the remaining $5,840 was properly

forfeited. Defendant failed to object to the judicial forfeiture of the currency

collected from his house either before or during his sentencing hearing.

Moreover, in Hall’s plea agreement, he agreed to forgo the exact motion he


16    R. Doc. 413-1 at 2 ¶ 3(b)-(d), 8-11, 15-16.
17    Id. at 12, 17.
18    Id. at 25.
                                       5
     Case 2:16-cr-00068-SSV-KWR Document 414 Filed 06/16/20 Page 6 of 7



brings here. When a defendant has agreed to waive any right to forfeited

property, he or she lacks standing to bring such a motion. See, e.g., Beckett

v. United States, No. A-09-CV-524, 2010 WL 11610455, at *5 (W.D. Tex. July

27, 2010) (holding that a defendant whose plea agreement waived his right

to bring a motion for a return of property lacked standing, and collecting

cases). Defendant’s plea agreement states:

            The defendant agrees to forfeit to the United States
            any right, title, and interest in all assets subject to
            forfeiture under the notice(s) of forfeiture contained
            in the charging document, including property
            specified in any bill of particulars and property
            previously seized by the government for
            administrative, civil, or criminal forfeiture.1 9

The plea agreement continues: “defendant hereby . . . further waives any

right to contest or appeal the government’s forfeiture proceedings for any

reason, . . . including by claim, petition, appeal, or collateral attack.”2 0

Defendant has therefore waived any claim he may have for return of

property.




19    R. Doc. 217 at 4.
20    Id.
                                      6
    Case 2:16-cr-00068-SSV-KWR Document 414 Filed 06/16/20 Page 7 of 7



IV. CONCLUSION

     For the foregoing reasons, defendant’s motion for return of property is

DENIED with prejudice.



         New Orleans, Louisiana, this _____
                                       16th day of June, 2020.


                    _____________________
                         SARAH S. VANCE
                  UNITED STATES DISTRICT JUDGE




                                    7
